                                                                                                       p\
                                                                           PILE                         r\



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA                           JNt5^              IH/
                                                                           u
                                   Richmond Division
                                                                               CLERK. U.S. DISTRICT COURT
                                                                                     RICHMOND. VA
JOVIAN O. OLIVER,

        Plaintiff,
V.                                                Civil Action No. 3:19CV783-HEH

MR. ADCOCK, et ai.

        Defendants.

                              MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

        By Memorandum Order entered on November 15, 2019, the Court conditionally

docketed Plaintiffs action. At that time, the Court warned Plaintiff that he must keep the

Court informed as to his current address. On December 20, 2019, the United States

Postal Service returned a December 13, 2019 Memorandum Order to the Court marked,

"RETURN TO SENDER" and "NOT HERE." Since that date. Plaintiff has not contacted

the Court to provide a current address. Plaintiffs failure to contact the Court and provide

a current address indicates his lack of interest in prosecuting this action. See Fed. R. Civ.

P. 41(b). Accordingly, the action will be dismissed without prejudice.

        An appropriate Order shall accompany this Memorandum Opinion.


                                                        /s/
                                    HENRY E. HUDSON
Date:                               SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
